Case 5

19-cv-00804-FIE ol age ee Distecd (burt Page 1 of 16 PagelID 1
For The
Midd le Distict of Flori cite
Orlando Divisioa

Daniel Carrol, Ciel Action (lo.
Plaindi tt BiI4-WV-U0U -0L-Blo PRL.

V. . Complaint Fe Daraaes

Federal Buren of a Song ard ut Y Trial De ie rand

 

the Medical Depachirend at <2 eS
enegie =
Fede (el Comection ol Covipler Coleraa- pled 7 yy a &S
) ue | Oo
D & Pena i ks ”
Io mM
Sr Oo
a
ON

an

 

AMC @ 4

Ol iTS i blo the Plated: rE Dente | Catgau ipo Se, ts iid fy his
Comalarnk for Anwones iQ the one Couses of actinn end hereby
ver Res bg COMRLAT OT f0® SHMAGES turer dic Federal ” fetd C lasns
Act, AY USC. * 3 ub nnd veries cS Cawes of netign ae avertel do ane

Ver fed of the Complaint and re apleahices ag Feliu +

Pulsuant to the Federal Tort C hata le oid ares ta ag Ey, ee “Bulle

 

He Delergemic ia He meine are Atomic as FCC Colemen:. Meeines |
Medical Deparment and the Federd Prveau of Viicore idheras Hy¢
Fae Coley kun + Hicchicer Medica} D eye RC Pe A their Indazvrbun
And OFFLCTAL CAPACE TIES and the Feder oucceur of tieone far ther
OFF SCLAL CAPdei ty As +4 HE Untrted Shotes of Haecrica grill bye
Supplanted ws the foc Peasor of the Federn| Buteau oP Crisene,

 
Case 5:19-cv-00604-KKM-PRL Document1 Filed 11/26/19 Page 2 of 16 PagelD 2

l rte Ant rf Mere ; Pore.
Signed en Pru S AOL) emrnen
od

 
Case 5:19-cv-00604-KKM-PRL Document1 Filed 11/26/19 Page 3 of 16 PagelD 3

“2 Op Maes aner ee BTA be ae
The FOCeD oy COMPLAENT PORK Loarinees is
’ a
; ro “Ar ‘ 1 i ‘ fh ~ ‘ o ‘ fy
REND Cert itd, By ae Plas re ‘> Bvare ¢| aecrad! ,&S ef Tyee
pnd Caricet ty Yaa best ef the Pleid dfs kniewleolge coreler

a * ee . . i i cs — af ‘a :
obne peoaliy Oe per uly fei f ieee ve SF US. CIT,
. i a ;

 

so. \ °
give §. OES Hs, ae cue os f ! BO14 4

Daniel Carol)

 
,

Case 5:19-cv-00604-KKM-PRL Document1 Filed 11/26/19 Page 4 of 16 PagelD 4

Shor cd ifec+ dialted jer of Carrols ‘¢ Bight rt gs Bay atient Brats oS

See. orite i AiAs EOF dere tri
(v5 vast GE RATE t lots FRE RE ie ey
a? betel fy ENA Naas RRERE Le f
&
“The Plating ' PF Te 4. rei AS, FRA ages , oe A riee fpoferte g he feve) sy

rigmet, @004 And ever aN alegedi Om Confacna ce, Fateeadagrs T aed

sw ube

fete
of tie Guett Cue Oe derzert
I,

The Plow: RE al leoes tint doy 2, OXfL- t ions 9 & Fit t e Les di Ca | Cae e
5 \e . . ' . , my
oy FOC Coleman - ti Iebalh cA iQ not ing Hing Severed Feque ets rhe

Carroll 5 Seyure Meditation Yo be rePlled Mae of ghee bate

lmAvidy Aad hha aedtiong and fay orgs ons * attated Ceres

'
iy

¢ . wo a . . : ; moe gL Ae ve “ft Ji) : .
righ of having & Seizure ond Cauntind physica nasties Fae Coleg an»

Meds VAL ve ts ee aa REE te Ce Negi ey pas And! 2 Sti Sieh &pounts

tea Jeti bernte ie] Ab (Ee lence te +he healtin Gund. ~ oF tHe

te t . ot ‘M .
Plinth: ge Sorgd a vedi Ace Caer ologices! : juste ric ent Fis, “Thee r Haueh ¢ fi
\

f

, ‘ fN\ -- t .
has been Sub pectdcd Yo and eelce of +a eine whe wee Covgequengkes
nat :
j : aa ‘ : t . oo ‘ . . i he - \ i 5
o& type arbors Geeh i ag one DS. ore gf thrg Roe enact ty ated nga

<2

Arete Coduld vas Dane be ty nha lee Se ogi Shear pri dhe FY OOM,

é

Boos , ' : . f fe ae, ae bee. vad
Syeiead Tae Cushainedd (ott PAMing he Sertete , ops Corin bate

exposace Te gato, and the uorecercips of Medical attecdlion,

 
Casejs:19-cv-00604-KKM-PRL Docyment1 Filed 11/26/19 Page 5 of 16 PagelD 5

Tat A Meuse SF bla

(a evopcg. 4 (akan ney Be iy jel heey a Yad pen OF E roUresL, LAER!

gona nK

 

lh 0 0 mm enaarereempne aren agra

 

‘en tnoet

wha,
“The bl xin: ee Ge (2. ie Ot ices ' {e ped egee uel oe pte ten hatein

oor (a Pente easdy

‘ ’
Js

\ . ts r . oh na $o4 we ots foe tet
fared dep te PLEA CE TALS Cavt ford a ret Perel Gagiis

fh

aad Th oe the Fr ast onl Sfepnb Cage es ice ide TRON,

¢ a oveg. ; rc . wn r, y
hayes EF wiledes that Ahe { tedecet Sele tecn. ay brigens le

(es pone. lola Bay due a dieng aeaje pra gg ons perpetinded toe
(45 eiaplores 5 Stoel Vidiontin audice Moyeboving of its cinglon Wee s
if a proximads Cons fe. of Plaingd PAs yal a4 The. radeted Potuld eu of

a
a) ‘ to : ° i mw: a ‘ i a
Bes tee aed, ths CP kOe Ld bs ingtaived "over Stastons al) ows ben

- . : al LD te vey de . a : : ih
Yo Curry Counnchod Oude Tass tee Pb ete hate ee Aa PéeCounl sé cor

‘
4

iatsates cuck ag Cartol. tie Medical Mepaiihend ot ple Coly mat

‘a = A cet , . \ i ft i 4 e ee 7 -* , i
bea isa! 15 1a 3 proy.t* ok bre Fo faO.ve rovENy Dugdins Ara an

ys

i

ov cvired se5u + Pasion gvcle ter ds €. Diph ssycds Bayict wie 4 ey ecg ! “f

. i
; ‘ ‘ i thas 2 ' : i ‘ j s a ao
Miscondedd, [ete DEC, SS HLA icmwtes Rave ne Spacie eang oS

. | « : tt ‘ ae . . ' Papa a ., Aan:
Fuels BECEES bro hac espe! Ue Ceaianal DERE st fot ding OPP lee

“8

rm

of shiz “LAS p9 stbe/ Aue Ered 16, nde of obs alegd +hese seine S oF

the Yolotiong of lapte’s play ve ageagdn se FB ge Isticy Ane
Cres feu Sera tegerst < ope dhe Yroladions of mae neditid dared foi gid ¢
derpetinted | a Pet, e louie ( F AS ap psctet 3 asad irk denern!

roe

ov ' roe . on - e it a i
PCE RK | LOWES Sustained we Cadruilaae fedrindtally

’

pepwi bt rw
Inerbidingl with Yre wtdions aedicr omission of the Medical

Pegalt ment at FOC Colegio Nediua aod ein Ao ong

:

 
Cas@ 5:19-cv-00604-KKM-PRL Document1 Filed 11/26/19 Page 6 of 16 PagelD 6 4

4
i

alisteqacd for fre Fiqunli él’ reaiee Ad oa Pe du Sfose nagh gence,
. . er . . ok | : . 3 4 Met
mach cle Lihue fecha ied Peer kd gvieds, Hea Wevvee big ¥ ae, vd PF

t ' Bi ‘ .! ; 2 f
Lenin Sik g Feed aed piel ak Po Placa; Ra's heal Ps ae &

a ' ' rst ae,
: sia - P Pare
Dona Baap Ag ERS,

on

wn m
ePECEAL Dplbie

St

we

 

 

ane ar af te e } t - .
“hye a tua F er Paes fhiis rimtadalie ¢ t trun lot fey Oud af ot See Sic!

ss : A My Lb t * oy gt
damages sl delat May the fee fot Com pengatbibs: to yee rhafe Mee beau ging

okt | é toe {an be Noe .
rah va elegant at Hyg Asma dee do pi forsee

4
Avie peg
. i ai
a

apes

iA yucies th et wilt On ve Nop ovkec Ait God et ieovkaeaty a +3 hig

AY oo. yeh 4 r . ra a rr wa a
OVaink! be. Kine tees 4 oy maley LAGS Gigkt corr, of TeAgmtior. aay de

wine amount st aye Cas! ec rodken the Pacts piegeurt PERSE LS

oy Ae tone,

 

 

 

Fog pee roe ld f Oe eS Gay Costs ara i: 4 Saget ee get AF Gas Sov
ciate enantio OE tee
af 5 " } : © Ay . ‘ } - “ ° A
iA TF Pagreks ee JAWS thig ld ono eye Court rip Ay Aiserel

ot aot totes Paes tod Costes, prterneesd da Wed Ly, a0 Page

\ 1 ' : . 3 . :
Sy loauka Hye Mad. (Le Céa La M4 Co Ler set as Depry rum &buase ar

\ * a. 1 : So ! : ' oy ~
Nad Coe Pars Sen hity 2 € 4h ‘. drnat “hae F4 Stef ewlt Couee fours

ot eet O. parope t ote ‘

 
Case

Gord |

oF PAMEg ons DE dive

lending He Carol's Pecei¢y of qrass een gone a! I yeg pate,

indi Charente , phy stad goin, and meated rg 3h

*

a)

AY

ae

5:19-cv-00604-KKM-PRL Document1 Filed 11/26/19 Page 7 of 16 PagelD 7

» “fr go hs “ aa
f edecict Brat Gide OE TG ol Fisetely

 

Ticikly Coates t be her

as sud led ie damages ve} De CS +6 asd

Py
ia wt —™) 4 oe —
Nee OMe re AS Th AY Daawees! 5

Fan. f. a Ty cg tn ee &
ibe WHMAGES
ae
wT. ies ptt : é : ¢
bine. t [Coxe de pe & Cate Fig ers, if Put AGES aaial
cal ‘ ue .. e
Ce Saruite ri &

arc

 

Youek fg nod Fad

cite
" ho,

ur

ween, fat he

Ya Pendant &

 

 

Hu epee
“ER UTE

x

eet 2 ge

Fe agen seatcipve epi TRY crartonne at neared toe

+

edroticnes font ya Ne é ato

ee th J cy

2 Datayteye rh at, ‘

“

See ef

ey

Y

‘ . 1 fo.
fal Aravmas Sughainiad wiiel

. ’ er) oo ‘oe i, ow fh ae 1
Sewele. watts. pee Vy BEE TRG par y iahicig

A. htt 1 ahben®.. th «,
PPS ARE ime ery Ho obFain #he

: ivaa
. 4 r
Felecia bo tusciig §

we Feria '

ral Of i
,

ef
ad t

Slee Ang Bel i

ud é. %

tes
4
ce

deny. #2
PTR bese? Sy

i

Ga A wiyhe ate tt i, DRO, ood. Po Cheri or

Caleb | week Stpafadely For Heit Warters
}

st me Pas 4 ty FEEDS, ie 3
fy he Plajads £0 eharag

g ttt fie

he Plaid’ Ce seeks ain adel aé 4 75, BOY. Ov dS Cert ps (3 teh ray

Gis

Ay oh. F fy ete nat a bug ays id tet art 1 eaves : thie pp é bias a

tera

in

%

ded 58,

v

t
Case 5:19-cv-00604-KKM-PRL Document1 Filed 11/26/19 Page 8 of 16 PagelD 8

C9 KAS +, Medical Se PE weit tenn Mer ybers ; anol this
Crcstog pissisdacrd Lancclen oF FUC Coleman teelaun om

Daniel Carroll's le baal F ODN G Ga TS doped, cheseripdicrn af

Death Caceokl ‘s Medical sidi ied fess and fine rack ot

drestment he has recetmel fia p dient Sta

T hece by Cech fy Lericles He poenedlty of Piryen

5 eo Berg] p Co dy
pul Sweant +o JS US. CO. | Phe +Hhet die a bole Mend oneal
Stademens ce diet 6 cel Cocccedt tothe ucsd ef meg

vey lage .
Si gneol on this 5” 5 olor of Hagel , Poly,

/ og.

ee map FL eee EE

‘od osegl, Omi +i,

 
Case 5:19-cv-00604-KKM-PRL Document1 Filed 11/26/19 Page 9 of 16 PagelD 9

Conaunert Der per itn led bry fhe defeadamts, Which Daf a fesult van wrele
of in perk of dhe. ACH PAs rack Diss: ons at emipisye cs aft the
Fe dcinl iuicer or Peoispos.

Peidioner sects do heue the Fy Wowig Video Cecord inc, fecorels,
dlocudients, and Stoteendts rieseived ny wnielar erect wee cnalteced
Condition fae the duced... be frre ad goles seh Mev! ge nalvwndtdind o«

’ wat ‘ - 5 4 A ‘ ated ‘ ah
‘ . ‘ ~ GCachoakeg ate pelevint @ugl 1
clara. 16 atted epee y SrAce rae ls eas :

. ; Varcl., U1, 2014.
ev dence %S to Pre yialadcens dined pe Varn Cr I MC
1} rT “an cchey Colewrean-
. Videe Cootag: Capducce ot Fedeant | Coctecdin, Gen yk

. \ j . * A a ‘ a ~ ad at Co ii ao,
meds ia the SHU, Konge Bom and Speer rieniry ei
i : iy i ge ond Soaloo™ : Nos Aa,
Tire widec Sou! mL should fek iced Tard area oy 3 ‘5 pee on S 0a pelt
: . hae age A :
oO Rav, avd nll foc dita (tcocds demonstiating pedibiol ev $ medical
fleads and Wi shorty of Seinies acd Med Ceti ens reser bees ing fucling

4 f ayy Cle lt ric rcatians «
te Last Cris dates ace invert ion Atcha Coe 4 e i

, . Mh centteesding Coetelribered's
3. flay ond aif Mental health iecerds Acwenstreting pelt

Merdal dreaftl dee As.

} . . ~ vn . ' Aud eat
bf All " in fot pind ted de, bectresd qos Subsydtad te +h pi Melis e ab

4

ane ars ch voleyy a cpad pre she,

j te f die Onliodiane
oS, Kl ave sheet cn t [eltpesitians Giver ron Td Py (lod: seh

 

: root OP ofa 4
Carte chi onal SEeFE Meriers of diy Love teabione b eagied reek dey,
Case 5:3

19-cv-00604-KKM-PRL Document 1 Filed 11/26/19 Page 10 of 16 PagelD 10

Leen pd Fesudd, On Marvel (3, 2014 fedsent State gave Cool
m OE assessment aq a Seeiewtch: Yop ptt acd ie g tala
Whe Woda need ty Koike ae Mad Wes leP by to lay be blag. Choad of At he
Cell, On Meare! 1 IQ: SBT C tetival | Ceenutd Sixty “E bou pes berg ds
ai in the fell of is fee be acl neck, pain Sus t cored én

Mace 12,3019 due te Hue Call Poem ind sere sre On (arch 20

 

3 1G “ et ' + 2} i . é
AIS Noto was asked te ‘get ag” in order be hese an Xefay

OX WML AYO of {08 eee Ce teh tre Kea aC Ol\ intetestd tse

'
hy

Med’ { we! ot .
Medicah Sta FE Meme’, As he ak Picviens: “4 ie MRC ke tuld digit

Ste FEF Membals, Owie ction Al ond Medical, Since ittre 4 [?, HOY 4, he

atten Pel ss) ts Stand Crsect Exdicne Pour and be 63 unable
te tort Pe srte i Tos pon thee whee igy rhe hates Waredeea Rat eee
Sheen idling Coca: 1A Feeewing Xi Os iedicad dake oleperted
Pal to (eleren Mintebeg Cater ‘nghetvehieg Carenl!

ha fied ary
Tala lode dd 2 0 saeco dt a, oo,

EC pION felodec ty Ceurcol|' s Meta bea lth Tae + Hgain,

\ . toe my to : ;

Carroll farted wtea rig baat nat iig Las triable do Sead panel

fy ue ‘ x ' 5 ot +, A ?
Shee The Mecca staf? fe td

t

at

Needed Sete Melita BES;
reyvout nvi0§ Oud y pvaArcadi ory Ae 0 rie thy c Carrol! Horde

(eceve agscyance, ‘Casiol| (( alred net Ceceive a nésiedernce

4

pa eatss Mee wesegalpoy < , At ;
\ TS oe Ce mre, Suity AOL iG Liiyrorerig and | \eet

™

3 ' ag

i ‘ en bio 4 :

Beery etd \e _ Diy Ark t lone het Ss Oe ‘4 $ KOC ie rots, 14 Pace
. om

Since Marvels OF, gana Feevard less of the Aeuneceus atdeagd s
ne bys (Meade +p Etecut) Ue Shade jie rikece, © arteed ional
Set eel Sy and Medicek Sab Oy

 
e

Case

5:19-cv-00604-KKM-PRL Document1 Filed 11/26/19 Page 11 of 16 Pagelb 11

Af

Fras 3 Qa Cause wt Hes aol

DAMAGES GANDER THE (oh ae Peat C bd be ne “7

, t, a 3 . si, re, ‘ . ac nh . ‘ af .
Und ee eae FTCK ek Q ious ce may Be Staurd tor peer de

\ \ ‘ A
usta ® by Cragdedy as a Conte quence oP Hic Aaqe Rence oF
Grovenubreny sesecio rat ayy of dine State of Flosida,
Controls in Yas thoes ag Hee fordiont actions of dhe Mealidal
Da ge sie hha aoe - f oa fy elt, ar Peed preg: aod tid fep begeed ai flare
a8 Prisons eleder rive Snet a duty ides oreneltd te 4

: (So ever Pits weanat AL tated TANS (EEL AL te id
Paint Li and Meck dye layed 1G38 hic Sul lerce ait Pee Pox daze
we aa af?) 8a. 7 Lh

ae Tin weet : ;
wR EA Ow ae ce Aa Tag ye vane Pi ( al epee “4 a f tee ree.

‘

.

Vive Wicd ~ Pladiegd : Pkg og ror i ae
Caleman- Peace. f tAital we EE al ig Fenccre! ical att
4 .
by Madde Ve: a lee afta d
ie Sons raviad Pe Leet E ye a e ksue Peg kis Se pues alee

tine, 24 95% AEVIEnde co deliberate fad! feces pare cifetaeo 4

Pe. of poate nf rept asrpleryees be herve lay Places fy. SEE ies

mee ab f Aloe foe ty wer ' ‘ '
on poticn of es elaipe under oo EF TCed on te eh Ada
cy aes - a ay oy ~ * 4 i i . \ ; ™ i .
Leighied ch PF pores by Complore | Rows alter,

i

ii

ergs

Tt 4 Lt ofp . too . , .
Pe plagwas &F ales COL GES heey mb (Pedic St tafe oust

. t . : fy
+ “ft e.Coler oun ad ns dered ve ficdeied Te aC heen, OF FCS ard

+ » my . : ay? “ na ‘ 4 f
MEO Tea Oe ee pe Ta 18 Gas OOPS Ceti bese then
, ° ° +
L ‘ ye tose 5 . ‘ Lo To ,, :
CWMOULOANG OD Get eS Hk oA LEE te: Se AP dye

Pi etiade ek, tHe A VOL .f “Ce. Cole Pima her en, Medica! Peeioen

bad the & Ceclerek aattan « ge  Pelsuss Goad ty ies 4fOSs res KALE

ot

placed the Plaid FP ada Subsbantial cigk of seria natin nyhick

 
t

Case 9:19-cv-00604-KKM-PRL Document1 Filed 11/26/19 Page 12 of 16 PagelD 12

iB In difeed Naledier, of Qacroil's Bight Pinsenvel py viend &) ‘4

vw

Lda ‘

SE Cony C nase OF erg on .
Covet BERATe Dywerrekeaice )
i.

The Plativks PE ea, PLIES, Pratieqes, cue dl incorpeterte g hetety | 4
fetewsare Qaaly and every Allegation Comfacmed fey Patersday! tt ond B
of tie Goat Cuuse Oe deren,

if,

The Plawe Pt allroes thes Lg actions 9% Fine Medea rod ee
ok FOC Coleman Tigdiun in LAnoting dhe Sevaceld ( egnetde ent
Careall's ¢ Code V2. Lue Modi tation Yo be rf ied | Merge of Shoda prety
Avid einad Ahane Ket ans canal | gy IPA SS OS LO erfed BP acrpli's

‘ote mt \ ‘ “, 9 2 . ‘ ‘ 1. ‘ ge o 7 1
Mig oF NANG by See Bese end, Causing physi co OR LER, ban Ciel i ug +
{vi

. ye ‘ys 4 te . of Legs at . : : . .
ede bo | adital weet ee Ce REHoens AKA ES SPiSsiaN Amounts
da deli wefode prdd(Fetengg be the healthy aud cotedy of the

- " . ‘ a ‘ . . ’ . se a .
Plait: Fe ound % Ldiddnesct Panologient peesti bic eh rsy , 4 ee Plaieh i¢

hag been Subjected to and Behecal +a endesle diag Comsequintes

zp ’ ° re, ts
O& The acdions audios cevehiong gf dhe Wetendaeds aed ag a
ci cttt ro Sult AAS Det ie 7 whi aes ee daca , Shee or dhe F loos,
} ;
- - ° 3¢ o a a n
SubCecead, ype § Sustained Pom Ave me SEITE Tek Crete ae

Exposed fe Pats, and +he uonerereipt of Medical atteedion.

 
4

Case 5:19-cv-00604-KKM-PRL Document1 Filed 11/26/19 Page 13 of 16 PagelD 13

 

— ee yori tho a > ‘ wee
fox Pryore he Tea DANG rd) Ady Arex, { “Oe. LAN OF it hep tea

+ rate esa rae a en

 

 

—_
wh, 1
. . - An. oor an ‘ j ‘
The blairbi 4 fem ePPires, Centiedey cue rider pute tes hetein

.
i

af

‘0 : . . i i ' } on fa aye
ory idPertnee aca, tek Rei Heeggch ons Carvbesie ta fot Caren dagen

a? Fr ae ne. »
T aad Th of +he Frac wud S tenon Cre

hes
2
5
reg.

srk Sf alleges thet the Federal “Lileris o€ Priseas os

ae
FI é Cin t

+
wae
i
_
=
ay 4
oe:
Hy
~,
\
Hone,

Seve

be ’
ON gs

. ye, .o . .
fes 5 PINS stale Bay § yt oe Hipny Ceaper OVAL Sg. ones perpetrated iaey
f
14s eiaployes 5S eropel Wieroviney Ace We ae M poet ov indy of tt einplorjeas
iow proximects. Comte af Plaind; PM, pevuiad 144 Th @ gaicied Poule fot ob

Pee, bv aed Ws ee hOee bs ingtalted “ Aoler Syston. flows brent

te Comey couatachad OVER Tome cee Ob ered udite Sab OTS 4 feces SE: aor

ee

if

@
inmates suck ag Cartel, The Medien “epee owt FUE Cole mar -

f

. ts ’ 1s
Pa diuse: 15 4 m pred. abt of bho rE {end a‘ “ pies Dy : ne

de . ‘
‘ Stier Aeal ay
v

’

be, : we a f . ’ ‘ 1

& cited (od ubh Feber sible tee vis CMpl a yees “nad wed onal bof
‘ A. . , ‘ 3

Migcenadued, [ere Et, SHU togcretes have ne Spacied Means oO

‘ ‘ ‘ oe . , age oe 3G s Ww"
Gurcle access be hie ¢ (essieed Je Ceginnad PEC es Mat dee DEC Ice

“ee !

i heal i tes
oy Shue 4.5 ges toy ye nErnd ey order te adegd those sifiaas of

d

4

the Yiolotions of inguctes pio $4 ateeraig fo Foe rotiey and

: s
~ wha «ai . + . . . ‘ ‘ 4 ’ Dy ;
PY: ey fh ergy, ; Cees J we re Us hati eng ae f oned id hy + 1 & vad fax: i wi’
‘ . |

derpeticted my Fe, Ot oh in bes AS pee onde ry geaeen’

’
.

ao

“
Popwl ction, Vacieeete ; NAMES Sastained et Codrul 6 Rte vr hy, Sta

ike OF dintel Ws thy, bre &ttions ew; er Sit Ssians of ta Medio.

“

Deeg ald ment at FRC Colerion Medivar aod the Act ons

 
Case 5

19-cv-00604-KKM-PRL Document1 Filed 11/26/19 Page 14 of 16 PagelD 14

’

Good | oF DAUSsiONs DF flv Faderu} f Palen oh eigen ulbitietaly
lendinay wy Cat{ol|! S Feceiey of 4loss Cea he PCE » rela bese te.

ind Charence , phy sien vain and Meated engursh
i

Money

fay (pa Danaaes

oe :
eh Oi. gre -. fine ee hoa . i
Tre, fidasb: FE Cee Gis 8, (ere ayes ay is ale potictins hietestes ‘ty

S Palagrapis Zacd Hoof iw PRast t SECIS, ered

Ca Saree } Weg
Oe pleasen, The Plaint $6 etverqe £3 thet be

Tuck Cuusés €
WAS Suffered ve damages | wins og Follisde!

et

,

i myo ne men, |
Qo MPrENS AT ORY Dn Ayitae 3

a
a

Na

he | PL at ( Ce Seelg aes ai Cet fied gf Is BOO.OO aS Cel Pe ig te ay

l 4 : ;
Btrdblorel Goh pice tog: fal +revunas Sustained cals

er
}
oh

whey 4 .
TR Was

Vy . fa a oy ‘ + ” ‘
Lowk ts nod iipvibed dey Sevele. beagle. pee, Sa nee rie t. Be joer sy’ , atin Z, 4

feguldg in Ae medki tery Ho obfain Fhe peeps Sleea ond oll fa

Cox é lech ion ta pusette, Sub rer iq

ure

“ . .
al Seg Sey, UE “TD y hive AE Oe ‘

€ ui v i ‘f.
werent Obie TT tape 9 wo ERROR Oar ggtorcrnn

if 7 4
“tf ns

“Oy we | , Ee ow
‘The. : up hyeé Se Ae% at tle

Ya Pendants Getlect HOM ef Separadeiy Por Theil Wapters

 

afe ie Aivcesy Connection b his Phos ieee! ib yrercks, Thig rie fans

|. 42

PA Ey a 5
pidatd of 1 op0, 0b0.d0 CA ainsy fri

or
Case p:19-cv-00604-K KM-PRL Document 1 Filed 11/26/19 Page 15 of 16 PageID 15

Aiscegard for the Plater, neatin aed to Pety, 9fosa pegh gence,

oe

mad del belecte iid PPerence rhiels nas Cevasteal fie Plea nd OP

ee wa eh Se rfc (s ‘i * pd (tet £ a ei t& ? faint; gels heal Pin a 4 fs

a

Say FOE Katya t el (2% he t

wee

SePCera Dptiesest

 

 

 

— Tit , . s . , t: . I > ad i :
“The Hu te tr Ye iayes +1416 Monelaise Could by Cd aft Specie!

damadcs wat hae a d-ber for Com gengatir Dog eet fe fs eehaun pins

had pees aus uae Cetevant ad Bug dime toe to al Persaen

1 Ayu és dha will Cue lop over the derek ey lovbieides 79 this
PVainks Ee, The O neck Soda fee reid oe. Asadedpar. mA to
dire amdudd sf dee ant nee wa) ear dae Pre ds present Hemse has

oy y+ie +h.

co

st ; | - wo . a
Fog putes cd Fires Rap Costs OF Late tpt atont OF fas | ae

 

 

 

Pe Tle lekl &e moves thig Honoteble Courd Sor ac eapare!

at stb ornetst be tnd Cogks prigivent te a LS e,Piqgg
Shania hve ‘al, (hyve Septic | sf Covas4e! On Moy rece biife iN

2 ee

: ‘ a: :
ee plotegetiens of His Cage,
4

Bad foe ay other folie Peak thig Prono able Cored pra;

oleae cppropes ate ‘

 
Case

-—

5:19-cv-00604-KKM-PRL Document1 Filed 11/26/19 Page 16 of 16 PagelD 16

AA Aa A ege Aver at Ne, ‘ :
The Cor CP RAR, Comp LALAT POR Lodriea@es os
rete Catt: Pied, my veks g Playa eg 1 Danced Qerroll es FTE

* t » ' : t +P Ae : :
Ane Catiecd vy Hie badge of the, Bleich ffs kor wleolge Lericler

i

A, 2 Q * a bow:
bhy 6 penatty 6 pati oa fest anet 4 & a8 Ut.3.é. oY phdlo ‘
too :

 

S , qi oes, hai ee dew & f j Aolq,

Dangl Carel)

 
